Citation Nr: 0335643	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to August 1, 
2000 for the grant dependency and indemnity compensation 
benefits (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956, and died in March 1997.  The appellant is his widow.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted DIC under the provisions 
of 38 U.S.C.A. § 1151, effective August 1, 2000.  In February 
2001, the appellant disagreed with the effective date of the 
award of DIC benefits, and the current appeal ensued.


REMAND

In the appellant's February 2001 notice of disagreement and 
November 2002 substantive appeal she raised the issue of 
clear and unmistakable error (CUE) regarding an April 1997 
rating decision which denied service connection for the cause 
of death.  She maintains that the VA hospital records on 
which the recent grant of DIC based on 38 U.S.C.A. § 1151 was 
available to the RO when her claim for DIC was denied in 
April 1997.  It appears that she maintains that the original 
DIC claim included a claim under 38 U.S.C.A. § 1151.  The 
Board finds that the issue of CUE in the April 1997 decision 
is intertwined with the current issue and must be adjudicated 
by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is Remanded for the following 

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent United States 
Court of Appeals for Veterans Claims 
order and decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should adjudicate the issue of 
whether there was CUE in the April 1997 
rating decision.  If the benefit sought 
is not granted the appellant should be 
notified of that denial and of her 
appellate rights.  The RO is informed 
that this issue is not before the Board 
until timely perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

